

Exhibit 10.2


AMENDMENT OF
PURCHASE AND SALE AGREEMENT


This Amendment of Purchase and Sale Agreement (this “Amendment”) is made and
entered into as of July 11, 2014 (the “Amendment Date”) by and among CITY CENTER
LAND COMPANY, LLC, a Hawaii limited liability company, CITY CENTER, LLC, a
Hawaii limited liability company (collectively, “Seller”) and MCKINNEY CAPITAL
GROUP, a California limited liability company (“Buyer”).


RECITALS


WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
dated as of May 27, 2014 (the “Agreement”) with respect to the real property
located at 810 Richards Street, Honolulu, Hawaii; and


WHEREAS, the parties hereto desire to amend the Agreement as provided herein.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Seller and Buyer hereby agree as follows:


1.    Defined Terms. All capitalized terms used in this Amendment but not
otherwise defined shall have their same meanings as set forth in the Agreement.


2.    Due Diligence Period. The expiration of the Due Diligence Period, as set
forth in Section 4(a) of the Agreement, shall be extended from 5:00p.m., Hawaii
Standard Time on July 11, 2014 (45 calendar days after the Effective Date) to
5:00p.m., Hawaii Standard Time on July 15, 2014 (49 calendar days after the
Effective Date).


3.     No Other Effect. Except as specifically set forth in this Amendment, the
Agreement remains unmodified and in full force and effect.


4.    Counterparts; Signatures. This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
put together shall constitute but one and the same Amendment. Signatures to this
Amendment transmitted by .pdf, electronic mail or other electronic means shall
be treated as originals in all respects for purposes of this Amendment.


5.    Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.


[Remainder of Page Intentionally Left Blank. Signatures Follow on Next Page.]

3102.001/114207



--------------------------------------------------------------------------------




Seller and Buyer have executed this Amendment as of the Amendment Date.


SELLER:    
CITY CENTER LAND COMPANY, LLC,
a Hawaii limited liability company


By Pacific Office Properties, L.P.,
a Delaware limited partnership
Its Member


By Pacific Office Properties Trust, Inc.,
a Maryland corporation
Its General Partner


By /s/ Kimberly F. Aquino
Name: Kimberly F. Aquino
Title: Vice President




CITY CENTER, LLC,
a Hawaii limited liability company


By Pacific Office Properties, L.P.,
a Delaware limited partnership
Its Member


By Pacific Office Properties Trust, Inc.,
a Maryland corporation
Its General Partner


By /s/ Kimberly F. Aquino
Name: Kimberly F. Aquino
Title: Vice President




BUYER:     
MCKINNEY CAPITAL GROUP
a California limited liability company




By: /s/ Charles A. Bruni    
Name: Charles A. Bruni
Title: Managing Director







3102.001/114207
2

